Title: To Thomas Jefferson from Joseph Yznardi, Sr., 28 March 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas




George town 28. del Mzo. 1801.

Despues de mi ultima he recivido Carta de Madrid, del nuevo Minro de Estado, cuia copia incluyo, para que V.E. vea la buena disposicion del Rey mi Sor. para con este Govierno, y los efectos de mi mision; y no dudo que en vista de lo que escribo al Exmo. Sor. Principe de la Paz, ⅌ la Fragata, surtiran efectos favorables entre las dos Naciones que consoliden una amistad de mutua utilidad, y como tal permanente.
Haviendo reflexado sobre la permanencia que V.E. desea del Cava-Ilero Yrujo en este pais, por creer convenir para la mexor inteligencia de las dos naciones, y que V.E. se halla instruido de la mutacion de Ministerio en Madrid, y como he sido comisionado para intermediar en la falta de inteligencia, y demas circumstancias que manifiesta mi credencial, participo á V.E. haver informado, desde los principios de mi llegada favorablemente á dho Cavallero, y si consequente á ello se dirigiese oficio por este Govierno para el de España, pidiendo su permanencia, es consequente esperar su permanencia.
La Fragata que debe salir para Francia sera el mexor conducto para dirigir dha solicitud, y la que podria esperar la respuesta de Madrid, que en breves dias la tendria; y no dude V.E. logrará sus deseos, pues al intento me veo en obligacion, si conocidamente es para el interes del Estado, de representarlo, como dho llebo, al Principe; incluiendole la Carta de V.E. en copia, si me lo permite, pues como hombre de bien por lo qe. Yo anhelo es el bien de las dos naciones, como siempre lo he manifestado, conociendo efectos favorables—

J. yznardy



editors’ translation

Georgetown 28 Mch. 1801

After my last, I received a letter from Madrid, from the new minister of state, a copy of which I am enclosing in order that Your Excellency sees the goodwill of the king my lord towards this government, and the effects of my mission; and I do not doubt that in light of what I will write to the excellent gentleman, the prince of the peace, by the frigate, there will be favorable outcomes that will consolidate a friendship between the two nations that will be mutually beneficial, and therefore permanent.

Having reflected on Your Excellency’s wishes that the Chevalier de Irujo remain in this country, believing it to be advantageous for the better understanding between the two nations, and that Your Excellency has been informed of the change of the ministry in Madrid, and as I have been commissioned to act as intermediary during the interruption in communication, and in other circumstances that are stated in my credentials, I inform Your Excellency that ever since my arrival I have favorably reported to the aforementioned gentleman, and if as a result an official note is sent by this government to that of Spain requesting his continued stay, it is logical to expect that he will remain.
The frigate that should be leaving for France will be the best conveyance by which to send the aforementioned request, and could wait for an answer from Madrid, which should arrive within a few days; and Your Excellency should have no doubt that your wishes will be fulfilled, because in that regard I feel the obligation, since it is in the interest of the state, to represent the matter, as I have said, before the prince; giving him a copy of your excellency’s letter, if you would permit me, given that as a good citizen, what I hope for is the welfare of the two nations, something that I have always demonstrated and with favorable results.

J. Yznardy


